Title: 22d.
From: Adams, John Quincy
To: 


       Mr. A. received in the morning a Card from Dr. Franklin informing him that a person who came in the Packet had called upon him last evening: and told him he had a pacquet for my father addressed at the Hague. My father immediately went to Dr. Franklin’s, and from thence to the Hôtel d’Orleans, where he found two gentlemen who came in the Packet. Mr. Jervais, an American, and Mr. Lefevre, a French man, whom I saw two years ago at Hamborough. I left Mr. A. at the Place de Louis Quinze and went on foot to the Hôtel de Bretagne, where I found Mr. West, who is much better, though his hand is as much swelled as ever. When I had been there about ½ an hour, Mr. A: came and took me up. We went to Mr. Jefferson’s. Mr. A. received a Letter from Mr. Gerry and a packet from Mr. Jay, by Mr. Jarvis, Who came out with Mr. Lefevre and spent the evening at Auteuil.
      